DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 9-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 introduces “a plurality of lifting surfaces means”.  Dependent claim 9 refers to “the plurality of lifting surfaces”.  It is unclear how the “lifting surfaces” and “lifting surfaces means” reconcile.  
Claim 15 recites the limitation "the inner periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “a lifting surface that protrudes from the inner surface and is linearly angled”.  It is unclear if the limitation “linearly angled” requires a linear (i.e. planar) lifting surface and, if not, what constitutes a “linear angle”.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kobayashi (US 5,458,543).
As per claim 8, Kobayashi discloses a chain ring (3), comprising: 
a plurality of lifting surfaces means (12a, 5, 6) for concurrently engaging two or more load points (Fig. 5; Col. 6, lines 30-36) of a chain (C) to initiate a lift of the chain from an adjacent chain ring (@) without assistance from shift pins during an up-shift (Fig. 5; Col. 6, lines 30-36).
7.	Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nagano (US 5,192,248).
As per claim 8, Nagano discloses a chain ring (13), comprising: 
a plurality of lifting surfaces means (18, 19) for concurrently engaging two or more load points (Abstract; Fig. 10) of a chain (3) to initiate a lift of the chain from an adjacent chain ring (12) without assistance from shift pins during an up-shift (Abstract; Fig. 10).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leng (US 5,464,373) in view of Kamada (US 6,340,338).
As per claim 1, Leng discloses a chain ring (20b) for engaging a chain link (31) of a chain (30), the chain ring comprising: 
an outer edge (Fig. 1) radially outward relative to the inner edge from the axis of rotation and having a plurality of chain ring teeth (24) emanating radially away from the rotation axis for engaging the chain, each tooth of the plurality of chain ring teeth separated from an adjacent tooth by a trough (22); 
a surface (200) extending between the inner edge and the outer edge; and 
a ramp (21) disposed about the surface, wherein the ramp includes a lifting surface (211) for initiating lift of the chain; 
wherein, the lifting surface extends radially along the surface toward the outer edge (211), the ramp having a first end (213) proximate the inner edge and a second end (212) proximate the outer edge and terminating before extending to the trough.  Leng does not disclose an inner edge fully circumscribing an axis of rotation.
Kamada discloses a bicycle sprocket comprising an inner edge (40c) fully circumscribing an axis of rotation.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sprocket and hub assembly of Leng by using hollow sprockets mounted on a hub as taught by Kamada in order to reduce the bending moment imposed on the sprocket for greater strength.
As per claim 2, Leng and Kamada disclose the chain ring according to claim 1.  Leng further discloses wherein the lifting surface is a linear lifting surface that extends from the surface and engages the chain link at a location adjacent to two or more distinct pivot points along the length of the chain link (211, Fig. 4).
As per claim 3, Leng and Kamada disclose the chain ring according to claim 1.  Leng further discloses wherein the lifting surface is multi-linear in profile when viewed along the axis of rotation (213, 211, 212).
As per claim 4, Leng and Kamada disclose the chain ring according to claim 1, but do not disclose wherein the ramp has a width ranging from 2 mm to 30 mm, the width being measured in parallel to the surface of the chain ring and perpendicular to the lifting surface of the ramp.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the chain guiding pieces of Leng by making the width between 2 and 30mm, as excessively large sprockets and sprocket components would interfere with user operation and such a modification would only require experimentation to discover the optimum or workable ranges (See MPEP 2144.05).
As per claim 5, Leng and Kamada disclose the chain ring according to claim 1, but do not disclose wherein the ramp has a thickness ranging from 2 mm to 5 mm, the thickness being measured perpendicularly from the surface of the chain ring to a top surface of the ramp.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the chain guiding pieces of Leng by making the thickness between 2 and 5mm, as excessively large sprockets and sprocket components would interfere with user operation and such a modification would only require experimentation to discover the optimum or workable ranges (See MPEP 2144.05).
As per claim 6, Leng and Kamada disclose the chain ring according to claim 1.  Leng further discloses wherein the ramp begins at a first radius measured from the axis of rotation and ends at a second radius measured from the axis of rotation, the first radius being less than the second radius (21, Fig. 3).
As per claim 7, Leng and Kamada disclose the chain ring according to claim 1.  Leng further discloses wherein the lifting surface is sized to initiate a lift of the chain from an adjacent chain ring without assistance from shift pins during an up-shift (Abstract).
10.	Claims 1, 4-7, 9-11, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagano (US 5,192,248) in view of Kamada (US 6,340,338).
As per claim 1, Nagano discloses a chain ring (13) for engaging a chain link (3) of a chain (3), the chain ring comprising: 
an outer edge (13, Fig. 10) radially outward relative to the inner edge from the axis of rotation and having a plurality of chain ring teeth (17) emanating radially away from the rotation axis for engaging the chain, each tooth of the plurality of chain ring teeth separated from an adjacent tooth by a trough (Fig. 12); 
a surface (13) extending between the inner edge and the outer edge; and 
a ramp (21, 18a, 19a; Col. 8, lines 4-6) disposed about the surface, wherein the ramp includes a lifting surface (21, 18a, 19a) for initiating lift of the chain; 
wherein, the lifting surface extends radially along the surface toward the outer edge (21, 18a, 19a, Fig. 12), the ramp having a first end (21, 18a) proximate the inner edge and a second end (19a) proximate the outer edge and terminating before extending to the trough.  Nagano does not disclose an inner edge fully circumscribing an axis of rotation.
Kamada discloses a bicycle sprocket comprising an inner edge (40c) fully circumscribing an axis of rotation.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sprocket and hub assembly of Nagano by using hollow sprockets mounted on a hub as taught by Kamada in order to reduce the bending moment imposed on the sprocket for greater strength.
As per claim 4, Nagano and Kamada disclose the chain ring according to claim 1, but do not disclose wherein the ramp has a width ranging from 2 mm to 30 mm, the width being measured in parallel to the surface of the chain ring and perpendicular to the lifting surface of the ramp.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shift assist projections of Nagano by making the width between 2 and 30mm, as excessively large sprockets and sprocket components would interfere with user operation and such a modification would only require experimentation to discover the optimum or workable ranges (See MPEP 2144.05).
As per claim 5, Nagano and Kamada disclose the chain ring according to claim 1, but do not disclose wherein the ramp has a thickness ranging from 2 mm to 5 mm, the thickness being measured perpendicularly from the surface of the chain ring to a top surface of the ramp.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shift assist projections of Nagano by making the thickness between 2 and 5mm, as excessively large sprockets and sprocket components would interfere with user operation and such a modification would only require experimentation to discover the optimum or workable ranges (See MPEP 2144.05).
As per claim 6, Nagano and Kamada disclose the chain ring according to claim 1.  Nagano further discloses wherein the ramp begins at a first radius measured from the axis of rotation and ends at a second radius measured from the axis of rotation, the first radius being less than the second radius (18, 19, Fig. 12).
As per claim 7, Nagano and Kamada disclose the chain ring according to claim 1.  Nagano further discloses wherein the lifting surface is sized to initiate a lift of the chain from an adjacent chain ring without assistance from shift pins during an up-shift (Abstract; Fig. 10).
As per claim 9, Nagano discloses the chain ring of claim 8: wherein at least one lifting surface of the plurality of lifting surfaces extends radially along an inner surface toward an outer edge where a plurality of chain ring teeth (21, 18a, 19a, 17) emanate, the at least one lifting surface beginning at a first radius measured from an axis of rotation and ending at a second radius measured from the axis of rotation, the first radius being less than the second radius (21a, 18a, 19a); and 
wherein the at least one lifting surface has a first end (21, 18a) proximate an inner area of the chain ring and a second end (19a) proximate the outer edge.  Nagano does not disclose an inner edge of the chain ring
Kamada discloses a bicycle sprocket comprising an inner edge (40c) of the chain ring.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sprocket and hub assembly of Nagano by using hollow sprockets mounted on a hub as taught by Kamada in order to reduce the bending moment imposed on the sprocket for greater strength.
As per claim 10, Nagano and Kamada disclose the chain ring according to claim 9.  Nagano further discloses wherein the second end of the at least one lifting surface terminates before reaching the bottom of a trough (19a) positioned between two or more of the plurality of chain ring teeth.
As per claim 11, Nagano and Kamada disclose the chain ring according to claim 9.  Nagano further discloses wherein the first radius is greater than a smaller adjacent chain ring radius (Fig. 10).
As per claim 13, Nagano and Kamada disclose the chain ring according to claim 9, but do not disclose wherein at least one of the plurality of lifting surfaces is formed from a ramp having a structural width as measured in parallel to an inside surface of the chain ring and perpendicular to the lifting surface that ranges from 2 mm to 30 mm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shift assist projections of Nagano by making the width between 2 and 30mm, as excessively large sprockets and sprocket components would interfere with user operation and such a modification would only require experimentation to discover the optimum or workable ranges (See MPEP 2144.05).
11.	Claims 14-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagano (US 5,192,248) in view of Leng (US 5,464,373).
As per claim 14, Nagano discloses a chain ring (13), comprising: 
a ramp (18, 19) disposed about an inner surface of the chain ring and positioned generally adjacent to an outer periphery where a plurality of chain ring teeth (17) emanate, wherein at least one of the plurality of ramps is configured with a lifting surface (21, 18a, 19a) that protrudes from the inner surface and is linearly angled to engage and lift a chain (3) during an up-shift, the lifting surface concurrently engaging the chain at two or more load points along a length of the chain during the up-shift (Abstract; Fig. 10), the load points being located adjacent to chain pivot points (O) that are proximate to chain link pins (Fig. 10); and 
wherein the lifting surface extends radially along the inner surface toward the outer periphery (21, 18a, 19a); 
wherein the lifting surface ends before reaching the bottom of a trough (19a) positioned between chain ring teeth along the outer periphery.  Nagano does not disclose a plurality of ramps.
Leng discloses a bicycle sprocket comprising a plurality of ramps (21) disposed about an inner surface of the chain ring.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shift assist projections of Nagano by installing a plurality of them about the sprocket as taught by Leng in order to provide improved chain shifting at more angular positions.
As per claim 16, Nagano and Leng disclose the chain ring according to claim 14.  Nagano further discloses wherein the lifting surface initiates a lift of the chain without assistance from shift pins during the up-shift (Abstract; Fig. 10).
As per claim 17, Nagano and Leng disclose the chain ring according to claim 14.  Nagano further discloses wherein the lifting surface perpendicularly protrudes from the inner surface (21, 18a, 19a, Fig. 13).
As per claim 18, Nagano and Leng disclose the chain ring according to claim 14, but do not disclose wherein at least one of the plurality of ramps has a width ranging from 2 mm to 30 mm, the width being measured in parallel to an inside surface of the chain ring and perpendicular to the lifting surface of the ramp.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shift assist projections of Nagano by making the width between 2 and 30mm, as excessively large sprockets and sprocket components would interfere with user operation and such a modification would only require experimentation to discover the optimum or workable ranges (See MPEP 2144.05).
12.	Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagano (US 5,192,248) in view of Leng (US 5,464,373) and further in view of Kamada (US 6,340,338).
As per claim 15, Nagano and Leng disclose the chain ring according to claim 14.  Nagano further discloses wherein the lifting surface has a first end (21, 18a) proximate the inner portion of the chain ring and a second end (19a) proximate the outer periphery.  Nagano and Leng do not disclose the inner periphery of the chain ring.
Kamada discloses a bicycle sprocket comprising the inner periphery (40c) of the chain ring.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sprocket and hub assembly of Nagano by using hollow sprockets mounted on a hub as taught by Kamada in order to reduce the bending moment imposed on the sprocket for greater strength.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-7 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,711,875.  Although the claims at issue are not identical, they are not patentably distinct from each other because Wickliffe et al (US 10,711,875) discloses substantially the same claim limitations except for minor differences in wording.
15.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9791033.  Although the claims at issue are not identical, they are not patentably distinct from each other because Wickliffe et al (US 9,791,033) discloses substantially the same claim limitations except for minor differences in wording.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657